      6:19-cv-02413-JMC         Date Filed 08/05/21      Entry Number 59        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Jesse Williams,                     )
                                    )                Civil Action No.: 6:19-cv-02413-JMC
                       Plaintiff,   )
                                    )                                ORDER
              v.                    )
                                    )
South Carolina Department of        )
Corrections and Derrick Anderson,   )
                                    )
                       Defendants.  )
___________________________________ )

       Plaintiff Jesse Williams filed this action against Defendants South Carolina Department of

Corrections and Derrick Anderson pursuant to 42 U.S.C. § 1983 alleging violations of his rights

under the Eighth Amendment as well as state law claims for gross negligence. (ECF No. 1-2).

This matter is before the court upon review of the Magistrate Judge’s Report and Recommendation

(“Report”) (ECF No. 55), filed on April 14, 2021, recommending the court dismiss this action for

lack of prosecution. (Id. at 3.) For the reasons set forth below, the court ACCEPTS the Magistrate

Judge’s Report (ECF No. 55) and DISMISSES this action with prejudice.

                               I.    RELEVANT BACKGROUND

       Plaintiff filed this action on August 26, 2019, alleging that, while he was an inmate at

Kirkland Correctional R&E Facility, Defendants were grossly negligent and violated his

constitutional rights by allowing another inmate to enter his cell and beat him. (ECF No. 1-2.)

Defendants removed the case on August 26, 2019, based on federal question jurisdiction. (ECF

No. 1.) On February 26, 2021, Plaintiff's attorney filed a motion to be relieved as counsel, stating

that, during discovery, he had determined that it was no longer appropriate for him to remain in

the case. (ECF No. 39). Counsel for Defendants consented to the motion. Plaintiff’s attorney



                                                 1
      6:19-cv-02413-JMC          Date Filed 08/05/21       Entry Number 59       Page 2 of 3




submitted documents under seal regarding steps he had taken to communicate with Plaintiff,

including attempting to contact Plaintiff at his last known address and telephone number, making

calls to Plaintiff’s relatives, and attempting personal service by a private investigator. (ECF Nos.

48-1, 48-2). Plaintiff’s attorney filed a certification that Plaintiff had been served with a copy of

the motion and an explanation of his right to object to his attorney’s withdrawal. (See ECF Nos.

39, 47). Plaintiff filed no objection within the seventeen (17) days provided by the rule. See Local

Civ. Rule 83.I.07(B)(3) (D.S.C.). Accordingly, on March 17, 2021, the Magistrate Judge granted

Plaintiff's attorney’s motion to withdraw as counsel. (ECF No. 50).

       In the order granting counsel's motion to withdraw, the Magistrate Judge directed the Clerk

of Court to enter Plaintiff’s name, address, and telephone number on the docket as a pro se party

and to mail Plaintiff a copy of the order along with this district’s Pro Se Guide, which the Clerk

did. (ECF Nos. 50, 53). Given the clear failure of Plaintiff to communicate with his attorney to

move this case forward, the Magistrate Judge ordered Plaintiff to file a notice indicating whether

he wished to proceed with this case by March 31, 2021. (ECF No. 50 at 2). The Magistrate Judge

further directed Plaintiff to indicate whether he needed time to find other counsel or if he wished

to represent himself. Plaintiff was warned that if he failed to file this required notice, the

Magistrate Judge would recommend that this case be dismissed for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b), and the dismissal would be considered an adjudication

on the merits, i.e., with prejudice. After Plaintiff failed to respond, the Magistrate Judge issued a

Report recommending the court dismiss the action with prejudice for failure to prosecute. (ECF

No. 55.) The parties were advised of their right to file objections to the Report on April 14, 2021.

(Id. at 5.) Neither of the parties filed objections to the Report.




                                                   2
      6:19-cv-02413-JMC          Date Filed 08/05/21      Entry Number 59         Page 3 of 3




                                         II.    ANALYSIS

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). Yet when no party offers timely, specific

objections, the court “need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record . . . to accept the recommendation.” Id. at 315

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections). The court may accept, reject, or modify, in whole or in part, the Magistrate

Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                      III.     CONCLUSION

       Here, neither party has objected to the Report. After a thorough review of the Report and

the record in this case, the court finds that the Report provides an accurate summary of the facts

and law and does not contain clear error. Therefore, the court ACCEPTS the Magistrate Judge’s

Report and Recommendation (ECF No. 55) and DISMISSES this action with prejudice.

       IT IS SO ORDERED.




                                                      United States District Judge
August 5, 2021
Columbia, South Carolina

                                                  3
